938 A.2d 985 (2007)
WECARE ORGANICS, L.L.C., Petitioner,
v.
The ZONING HEARING BOARD OF SCHUYLKILL COUNTY, Pennsylvania, Respondent.
Supreme Court of Pennsylvania.
December 17, 2007.

ORDER
PER CURIAM.
AND NOW, this 17th day of December, 2007, the Petition for Allowance of Appeal is GRANTED, the order of the Commonwealth Court is VACATED, and the matter is remanded to the Commonwealth Court for further proceedings consistent with Wistuk v. Lower Mt. Bethel Township Zoning Hearing Board, 592 Pa. 419, 925 A.2d 768 (2007) and 53 P.S. § 10908(9) (requiring that the applicant agree in writing or on the record to an extension of time).